—In a paternity proceeding pursuant to Family Court Act article 5, the petitioner appeals from a judgment of the Family Court, Dutchess County (Marlow, J.), dated January 27, 1985, which, after a hearing, dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contentions on this appeal, we find no basis to disturb the trial court’s assessment of credibility, its determination of the weight to be given to the blood-grouping tests results, and its conclusion that the petitioner did not meet the burden of establishing by clear and convincing evidence that the respondent is the father of the subject child (cf, Matter of Joan G. v Robert W., 83 AD2d 838). Mollen, P. J., Lawrence, Weinstein and Kooper, JJ., concur.